COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  '
 ROBERT CARVER,                                                   No. 08-12-00300-CR
                                                  '
                                Appellant,                          Appeal from the
                                                  '
 v.                                                                362nd District Court
                                                  '
 THE STATE OF TEXAS,                                            of Denton County, Texas
                                                  '
                               State.             '              (TC# F-2010-2243-D)




                                             ORDER

       Pending before the Court is Appellant’s pro se Motion to Invoke Right to

Self-Representation (“Motion”) for the above-numbered appeal. We previously abated this

appeal to allow the trial court to conduct a hearing on the Motion and, the trial court held a hearing

on this matter, we hereby reinstate this appeal. The trial court issued the following findings of

fact and conclusions of law:

       1. Appellant desires to prosecute the appeal;

       2. Appellant’s request to remove appointed counsel and represent himself on appeal does

           not appear to be an attempt to obstruct court procedure or interfere with the

           administration of justice;

       3. Appellant appears to be aware of the dangers and disadvantages of self-representation

           on appeal;


                                                  1
       4. Appellant is aware that if he is allowed to represent himself, the brief previously filed

           by appointed counsel will be stricken and will not be considered by the Court of

           Appeals for any purpose; and

       5. Appellant’s decision to represent himself on appeal appears to be competently and

           intelligently made.


       Having considered the Motion and the findings of fact and conclusions of law issued by the

trial court, Appellant’s Motion is hereby GRANTED.

       IT IS ORDERED that Appellant shall file his brief in this case no later than forty-five (45)

days from the date of this order;

       IT IS FURTHER ORDERED that the brief filed by Appellant’s previous appointed

counsel are hereby stricken.


       IT IS SO ORDERED this 16th day of July, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                2